Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 1 of 7 Pageid#: 1
                                                        CLERKS OFFICE U.S. DIST. COURT
                                                                           AT CHARLOTTESVILLE, VA
                                                                                 FILED
                                                                             06/12/2019
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA                  JULIA C. DUDLEY, CLERK
                               (Charlottesville Division)                  BY: /s/ J. JONES
                                                                              DEPUTY CLERK

UNITED STATES FOR THE USE
AND BENEFIT OF S.L. WILLIAMSON
COMPANY, INC.,

and

S.L. WILLIAMSON COMPANY, INC.,

       Plaintiffs,

v.                                                  Civil Action No. ______
                                                                     3:19-cv-00034


TEAM HENRY ENTERPRISES, LLC,
     Serve: Devon Henry, Registered Agent
            1003 48th Street
            Newport News, VA 23607

and

AEGIS SECURITY INSURANCE COMPANY,
     Serve: CT Corporation System
            4701 Cox Road, Suite 285
            Glen Allen, VA 23060

       Defendants.

                                      COMPLAINT

       Pursuant to 40 U.S.C. § 3133, the United States for the Use and Benefit of S.L.

Williamson Company, Inc. and S.L. Williamson Company, Inc. (“S.L. Williamson”), by

counsel, for their Complaint state as follows:

                                    JURISDICTION

       1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 40 U.S.C. § 3133(b). The Court has supplemental jurisdiction over the state law

claims alleged in the Complaint pursuant to 28 U.S.C. § 1367.
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 2 of 7 Pageid#: 2




                                         VENUE

       2.      Venue is proper in this district and division pursuant to 40 U.S.C. §

3133(b)(3)(B) and 28 U.S.C. § 1391(b)(2). The contract at issue was to be performed

and executed in Shenandoah National Park, including Albemarle, Greene, and

Rappahannok counties.

                                     THE PARTIES

       3.      S.L. Williamson is a corporation organized under the laws of the

Commonwealth of Virginia with its principal place of business in Charlottesville,

Virginia. It is authorized to and does transact business in the Commonwealth of Virginia.

       4.      Upon information and belief, Team Henry Enterprises, LLC (“Team

Henry”) is a limited liability company organized under the laws of the Commonwealth of

Virginia. It is authorized to and does transact business in the Commonwealth of Virginia.

       5.      Upon information and belief, Aegis Security Insurance Company

(“Aegis”) is a Pennsylvania corporation. It is authorized to and does transact business in

the Commonwealth of Virginia.

                              GENERAL ALLEGATIONS

       6.      On or about September 21, 2015, Team Henry entered into an agreement

with the National Park Service (the “Prime Contract”), for work on the Skyline Drive in

Shenandoah National Park, Virginia, Contract No. P15PC00792 (the “Project”).

       7.      Team Henry obtained a Miller Act payment bond for the Project from

Aegis, Bond No. B10 025 995, dated September 30, 2015, in the penal sum of

$3,174,815.00 (the “Bond”).

       8.      The Bond provides in relevant part as follows:




                                             2
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 3 of 7 Pageid#: 3




               OBLIGATION:
               We, the Principal and Surety(ies) are firmly bound to the United
               States of America (hereinafter called the Government) in the above
               penal sum. For payment of the penal sum, we bind ourselves, our
               heirs, executors, administrators, and successors, jointly and
               severally… each Surety binds itself jointly and severally with the
               Principal, for the payment of the sum shown opposite the name of
               the Surety. If no limit is indicated, the limit of liability is the full
               amount of the penal sum.

(A true and accurate copy of the Bond is attached as Exhibit 1.)

       9.      In or about February 2016, Team Henry entered into a subcontract (the

“Subcontract”) with S.L. Williamson.

       10.     Pursuant to the Subcontract, S.L. Williamson agreed to provide labor and

material in connection with prosecution of the work provided for in the Prime Contract.

       11.     S.L. Williamson fully performed the Subcontract by providing all labor

and material for the Project in a good and workmanlike and timely manner and fully in

accordance with the Subcontract and other contract documents.

       12.     S.L. Williamson has satisfied all conditions precedent to payment under

the Subcontract, the Bond and the Miller Act, 40 U.S.C. § 3133.

       13.     Team Henry failed and refused to pay $150,679.82 properly due and

owing under the Subcontract.

       14.     S.L. Williamson submitted a timely claim for payment to Aegis under the

Bond. Aegis has failed and refused to pay S.L. Williamson $150,679.82 properly due

and owing under the Bond.

       15.     On June 19, 2018, S.L. Williamson, Team Henry, and Aegis entered into a

Tolling Agreement tolling the applicability of all statutory and contractual limitations

period applicable to any suit or action by S.L. Williamson against the Bond. (A true and




                                              3
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 4 of 7 Pageid#: 4




accurate copy of the Tolling Agreement is attached hereto as Exhibit 2.) The initial

Tolling Agreement expired automatically on September 22, 2018.

       16.     S.L. Williamson, Team Henry, and Aegis entered into three amendments

to the Tolling Agreement, eventually extending the period of the Tolling Agreement to

June 15, 2019. (True and accurate copies of the Tolling Agreement amendments are

attached hereto as Exhibit 3.)

               COUNT I –MILLER ACT PAYMENT BOND CLAIM
                        (UNITED STATES v. AEGIS)

       17.     The United States for the Use and Benefit of S.L. Williamson Company,

Inc. realleges and incorporates herein by reference the allegations set forth in Paragraphs

1 through 16, above.

       18.     S.L. Williamson last performed work at the Project on June 21, 2017.

       19.     The Tolling Agreement was entered into more than 90 days after and

within one year from the day on which the last of labor was performed or material was

supplied by S.L. Williamson. This action was timely brought within the period of the

Tolling Agreement.

       20.     Aegis is obligated, pursuant to the Bond, to pay S.L. Williamson for the

labor and material that S.L. Williamson provided to the Project and for which Team

Henry failed to make payment.

       21.     Aegis has failed to fulfill its obligation under the Bond to pay S.L.

Williamson for the labor and material that S.L. Williamson provided to the Project, and

for which Team Henry failed to make payment.

       22.     S.L. Williamson is entitled to payment from Aegis under the Bond.




                                             4
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 5 of 7 Pageid#: 5




       WHEREFORE, the United States for the Use and Benefit of S.L. Williamson

Company, Inc., by counsel, prays that the Court enter judgment in favor of it and against

Aegis Security Insurance Company in the amount of at least $150,679.82, plus interest

and costs as allowed by law, and grant such other and further relief as this Court deems

appropriate.

                       COUNT II - BREACH OF CONTRACT
                       (S.L. WILLIAMSON v. TEAM HENRY)

       23.     S.L. Williamson realleges and incorporates herein by reference the

allegations set forth in Paragraphs 1 through 22, above.

       24.     S.L. Williamson fully and properly performed all work under the

Subcontract and satisfied all conditions precedent to payment.

       25.     Team Henry substantially and materially breached the Subcontract by

failing and refusing to pay S.L. Williamson all sums justly due and owing under the

Subcontract.

       26.     As a direct and proximate result of Team Henry’s substantial and material

breach of the Subcontract, S.L. Williamson has been damaged in the amount of at least

$150,679.82.

       WHEREFORE, S.L. Williamson Company, Inc., by counsel, prays that the Court

enter judgment in favor of it and against Team Henry Enterprises, LLC in the amount of

at least $150,679.82, plus interest and its costs as by law allowed, attorneys’ fees

pursuant to Section 14.2 of the Subcontract, and grant such other and further relief as the

Court deems appropriate.




                                              5
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 6 of 7 Pageid#: 6




                         COUNT III – QUANTUM MERUIT
                       (S.L. WILLIAMSON v. TEAM HENRY)

       27.     S.L. Williamson realleges and incorporates herein by reference the

allegations set forth in Paragraphs 1 through 26, above.

       28.      In the alternative to Count II, S.L. Williamson is entitled to the reasonable

value of the labor, materials, equipment, and services that it provided and that were

necessary for Team Henry to perform and complete its obligations under the Prime

Contract.

       29.     Team Henry appreciated and knew that S.L. Williamson was providing

labor, materials, equipment, and services on the Project and should reasonably have

expected to pay S.L. Williamson the fair and reasonable value of its labor, materials,

equipment, and services.

       30.     Team Henry benefited to the extent S.L. Williamson’s labor, materials,

equipment, and services enabled it to fulfill its obligations under the Prime Contract.

       31.     Team Henry accepted and retained the benefit of S.L. Williamson’s labor,

materials, equipment, and services, but Team Henry has failed and refused to pay S.L.

Williamson.

       32.     S.L. Williamson has suffered damages and Team Henry has been unjustly

enriched as a result of Team Henry’s failure to pay S.L. Williamson for the labor,

materials, equipment, and services that it provided.

       33.     $150,679.82 is the fair and reasonable value of the labor, materials,

equipment, and services that S.L. Williamson provided to the Project.

       WHEREFORE, S.L. Williamson Company, Inc., by counsel, prays that the Court

enter judgment in favor of it and against Team Henry Enterprises, LLC in the amount of



                                             6
Case 3:19-cv-00034-GEC Document 1 Filed 06/12/19 Page 7 of 7 Pageid#: 7




at least $150,679.82, plus interest and costs as allowed by law to S.L. Williamson

Company, Inc., and grant such other and further relief as this Court deems appropriate.



                                     Respectfully Submitted,

                                     THE UNITED STATES FOR THE USE AND
                                     BENEFIT OF S.L. WILLIAMSON COMPANY,
                                     INC.

                                     and

                                     S.L. WILLIAMSON COMPANY, INC.

                                     By Counsel



COUNSEL:



/s Elisabeth L. Manuel, Esq.
Elisabeth L. Manuel, Esq. (VSB #41261)
Rachel D. G. Horvath, Esq. (VSB # 80487)
Morin & Barkley LLP
455 Second Street, S.E., Suite 200
Post Office Box 240
Charlottesville, VA 22902
Telephone:      (434) 239-1200
Facsimile:      (434) 293-2135
Email: elmanuel@morinandbarkley.com

Counsel for the United States for the Use and Benefit of S.L. Williamson Company, Inc.
and S.L. Williamson Company, Inc.




                                            7
